Citation Nr: 0024217	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  94-03 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from January 1967 to June 
1969.

This case returned to the Board of Veterans' Appeals (Board) 
from a remand dated in March 1998.  The requested development 
has been completed to the extent possible and the case has 
been returned for appellate consideration.  This appeal 
originates from a decision dated in September 1993 by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 1996, the Board denied the 
appellant's claim and he appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In an August 1997 
Order, the Court granted the Secretary's and the appellant's 
motion to vacate the decision with respect to the 30 percent 
rating for PTSD and to remand this issue for further 
development and readjudication.



FINDINGS OF FACT

1. The appellant's PTSD is manifested by complaints of 
nervousness, flashbacks and nightmares, intrusive thoughts 
of combat, and increased startle response and is 
productive of a severe industrial and interpersonal 
impairment, with depression, panic and marked anxiety.

2. The appellant's PTSD is not productive of symptoms 
bordering on gross repudiation of reality or which 
preclude him from gainful employment.

3. Neither the rating criteria for PTSD in effect prior to 
November 1996 nor the amended rating criteria in effect 
subsequent to November 1996 is more favorable to the 
appellant's claim.




CONCLUSION OF LAW

The schedular criteria for a 70 percent disability evaluation 
for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 9411 (1995 & 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim to an 
increased disability evaluation for PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Specifically, 
his assertions regarding an increase in severity of his PTSD 
symptomatology is deemed sufficient to render this claim 
plausible.  

The appellant's PTSD is currently evaluated as 50 percent 
disabling pursuant to Diagnostic Code 9411.  Under the pre-
November 1996 criteria, a 50 percent evaluation was warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
or where by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation contemplated that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, or the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required either virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1995).  

Under the new criteria, effective November 7th, 1996, a 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is appropriate where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation is 
warranted where there are occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  (38 C.F.R. Part 4, Diagnostic Code 9411 
(1999).

In evaluating the appellant's claim to an increased 
disability evaluation for his PTSD, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should apply.  
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  
Accordingly, consideration will be given to both versions of 
Diagnostic Code 9411 to determine which version is most 
favorable to the appellant.  

Upon review of the record, the Board notes that based upon 
the facts in this case, neither the pre-November 1996 nor the 
post-November 1996 rating criteria are deemed to be more 
favorable to the appellant.  Accordingly, the claim has been 
considered pursuant to both sets of rating criteria for the 
applicable time periods in an effort to ensure due process.  
See VAOGCPREC 3-2000.

After careful review of the evidence of record and in 
particular the findings noted on VA examination in September 
1998, the Board concludes that entitlement to an increased 
disability evaluation to the 70 percent level for PTSD is 
warranted.

In reaching this conclusion, the Board finds that the overall 
level of disability attributable to the appellant's service-
connected psychiatric impairment as documented throughout the 
record has been shown to be variable in nature.  However, on 
VA examination in September 1998, the Global Assessment of 
Functioning (GAF) score was 45, reflective of serious 
symptoms.  The VA psychiatric examiner further indicated that 
the appellant's GAF for the last year was 55, which is 
indicative of moderate symptoms characterized by moderate 
difficulty in social and occupational functioning.  
Significantly, the examiner further indicated that while 
there was some social and industrial impairment from his 
PTSD, the appellant was adjusting well, and athough he 
frequently experienced nightmares and flashbacks, he had been 
able to avoid hospitalization with medication.  It was 
further noted that the appellant was married and had been for 
many years and that he was competent and able to handle his 
finances for his own best interests.

On examination in September 1998, the appellant reported that 
he could not rest at night and would like to sleep better.  
He reported experiencing depression and that he had 
flashbacks and nightmares related to Vietnam.  He further 
noted that helicopters bothered him and that he had no 
friends, had difficulty socializing and did not like to be 
around people.  He also stated that he did not like war 
movies. 

On mental status examination he was considered to be 
cooperative during the interview.  His speech was coherent, 
relevant and well organized but it was sparse.  He avoided 
eye contact and his mood was mildly dysphoric.  His affect 
was blunt and constricted.  He reported paranoia and that he 
sometimes smells like a cigar.  He was not homicidal or 
suicidal.  Short-term memory was poor, however long-term 
memory was good.  He did poorly on serial 7's and he had fair 
insight and judgment.  The Axis I diagnosis was post 
traumatic stress disorder, anxiety disorder.

The Board notes that additional private treatment reports 
were reviewed.  However, these records reflect treatment for 
various unrelated disorders including sleep apnea.

After a longitudinal review of the record taking into 
consideration the frequency, severity and duration of the 
reported PTSD symptoms, the Board concludes that the 
appellant's psychiatric disorder has increased in severity 
such to support a 70 percent disability evaluation.  In this 
regard, the Board notes that 38 C.F.R. § 4.126 provides that 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all of the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.

In view of the above and the absence of any additional 
evidence to establish that the appellant's psychiatric 
impairment attributable to the service-connected PTSD is of 
such severity as to render him unemployable or to meet the 
criteria for a total schedular disability evaluation, the 
Board concludes that, through the application of the doctrine 
of the benefit of the doubt, entitlement to an increased 
disability evaluation for PTSD to the 70 percent level is 
warranted.

In reaching the above conclusion, the Board notes that the 
appellant has been considered to be unemployable due to his 
numerous service-connected disabilities since 1969.  However, 
as indicated above, the record as assembled before the Board 
does not demonstrate that the appellant's PTSD symptomatology 
alone is of such severity as to render him unemployable. 


ORDER

A 70 percent disability evaluation for PTSD is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

